Citation Nr: 1712187	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue on appeal was previously before the Board in October 2013 when it was remanded for additional evidentiary development.

FINDING OF FACT

During the entire appeal period, the Veteran's hearing impairment is no worse than Level I in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.  See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by a letter mailed in January 2010.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to evaluate the disability on appeal.  The examiners who conducted the February 2010, December 2013, and September 2016 VA examinations had access to and reviewed the evidence of record.  They provided all information required for rating purposes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b) (2016).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (2016).

The Board has carefully reviewed the record, but finds that repeated audiometric testing has shown that the appellant has never demonstrated an exceptional pattern of hearing, warranting application of this provision.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In December 2009, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  In February 2010, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating effective from December 2009.  The Veteran has disagreed with the initial disability evaluation assigned.

The Board finds that an increased rating is not warranted for the service-connected hearing loss at any time during the appeal period.  The results of audiometric testing do not document audiological impairment which equates to compensable evaluations for either ear at any time.

At the time of a February 2010 VA audiological examination, the Veteran reported difficulty hearing ever since active duty.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
45
45
LEFT
30
60
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The average of the puretone thresholds for the right ear was 52.5 decibels and for the left ear it was 36.25 decibels.  Applying these results to Table VI results in a Level I for the right ear and a Level I for the left ear.  Level I hearing loss for both ears equates to a non-compensable rating when applied to Table VII.

In March 2013, the Veteran wrote that he had trouble hearing people.

On VA examination in December 2013, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
50
50
LEFT
35
65
65
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The Veteran informed the examiner that he had trouble holding conversations with people in groups.  He could hear the priest speaking in church but he could not make out the words he was saying.  When someone spoke to the Veteran from another room, the Veteran was unable to hear them.  The average of the puretone thresholds for the right ear was 39 decibels, and for the left ear it was 56.25 decibels.  Applying these results to Table VI results in a Level I for the right ear and a Level II for the left ear.  Level I hearing loss for both ears equates to a non-compensable rating when applied to Table VII.

At the time of a VA examination in September 2016, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
55
55
LEFT
30
65
65
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  The average of the puretone thresholds for the right ear was 43 decibels, and for the left ear it was 55 decibels.  Applying these results to Table VI results in a Level I for the right ear and a Level II for the left ear.  The results of the September 2016 audiological testing equates to a non-compensable rating when applied to Table VII.

With regard to impairment due to hearing loss, the examiner wrote that, based upon the results of VA examination, it can be expected that the hearing loss may result in some difficulty understanding speech in difficult listening situations, such as in the presence of background noise, when the Veteran cannot see faces, or over the phone.  With amplification and with reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss and tinnitus should not significantly affect vocational potential or limit participation in most work activities.  It is the examiner's opinion that the Veteran's current hearing loss and tinnitus will not render him unable to secure and maintain substantially gainful employment.

Under Tables VI and VII in the Rating Schedule, the criteria for a compensable rating have not been met with respect to any of these audiometric findings at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  The Board has also considered the provisions of 38 C.F.R. § 4.86, but none of the test results qualifies as an exceptional pattern of hearing.  Therefore the alternative table is not applicable.

The Board has carefully reviewed all of the evidence pertinent to this claim, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The evaluation of the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1) (2016).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

The Veteran and his spouse have reported that the Veteran has difficulty with his hearing when conversing in crowds or when he could not see the speaker.  He had difficulty hearing the priest at church.  He had to have the television and radio on loud volume.

A comparison of the Veteran's bilateral hearing loss disability with the schedular criteria shows that the rating criteria are adequate to capture the disability level and symptomatology.  The Veteran's hearing loss and associated functional impairment, including difficulty hearing and communicating, are reasonably described by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Specifically, his difficulty hearing and difficulties understanding speech, with concomitant communication difficulties, and including in the presence of environmental noise, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  See 38 C.F.R. §§ 4.85, 4.86 (2016); cf. 64 Fed. Reg. 25209 (May 11, 1999) (indicating that the current rating criteria take into account certain patterns of hearing loss that may be an "extreme" handicap in the presence of "any" environmental noise, which also implies that the presence of environmental noise is also contemplated for other patterns of hearing loss); Martinak. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that the Secretary's policy of having VA audiometry tests performed in a sound-controlled room is not a plainly erroneous interpretation § 4.85(a) and is not otherwise inconsistent with VA's medical examination regulations).  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which forms the basis of all disability evaluations.  38 C.F.R. § 4.10 (2016).

The fact that a particular symptom, challenge, or circumstance is not described in the rating criteria, which generally contain no such description whatsoever, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.  There is no such evidence in this case.  The fact that the hearing loss disability may impose external challenges or circumstances unique to the Veteran and not specifically mentioned in the criteria cannot alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (stating that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Further, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical." VAOPGCPREC 6-96; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19.

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life and employment, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Neither the Veteran's symptoms nor their severity renders application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321 (b), 4.85 (2016).  In making this determination, the Board does not discount or wish to gloss over the severity of the Veteran's hearing loss disability and the considerable challenges it causes.  The Board's finding is limited to whether the schedular criteria are adequate to evaluate it for rating purposes under the applicable legal framework. 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b) (2016).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  Id.

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Here, the Veteran's other disabilities for which service connection has been established are posttraumatic stress disorder, tinnitus, residuals of malaria, and a gunshot wound to the right hand.  The Veteran has not stated, and the record does not otherwise indicate, that these service connected disabilities have affected his hearing loss such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined rating under 38 C.F.R. § 4.25 (2016).  Accordingly, this issue has not been reasonably raised.  Yancy, 27 Vet. App. at 495.

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during time period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised. See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

The appeal is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


